341 F.2d 378
Buford WALDROFF, Appellant,v.UNITED STATES of America, Appellee.
No. 21619.
United States Court of Appeals Fifth Circuit.
Feb. 2, 1965.

S. Gunter Toney, Tallahassee, Fla., for appellant.
John W. Popper, Jr., Floyd M. Buford, U.S. Atty., Sampson M. Culpepper, Asst. U.S. Atty., Macon, Ga., for appellee.
Before TUTTLE, Chief Judge, and MOORE1 and BELL, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of possessing, selling, and transporting non-tax-paid whiskey.  He admitted the acts in question and relied on the defense of entrapment.  This defense was submitted to the jury as a fact issue, and this necessarily included all questions relative to inducement and predisposition.  The submission was proper under the evidence adduced, and there the matter ended.  Hagans v. United States, 5 Cir., 1963, 315 F.2d 67, cert. den., 375 U.S. 826, 84 S. Ct. 68, 11 L. Ed. 2d 58.


2
Affirmed.



1
 Of the Second Circuit, sitting by designation